Citation Nr: 1440722	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-46 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for bilateral hearing loss. 

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin condition, and if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971, with service in the Republic of Vietnam from May 1970 to March 1971.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of this hearing is associated with the claims file.  

Although the Veteran stated in his April 2008 claim that he was seeking service connection for a skin fungus, to include jungle rot, he testified during the April 2014 Board hearing that he had a current diagnosis of acne and cysts.  Thus, his claim has been expanded to include service connection for a skin condition.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Further, the Board notes that the Veteran filed a claim for service connection for a skin condition in September 1981 and was denied in December 1981.  Therefore, new and material evidence must be submitted to reopen the underlying skin condition claim.    


The issues of entitlement to service connection for a skin condition and hearing loss, as well as entitlement to an initial rating in excess of 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Competent and credible evidence indicates that tinnitus began in service and has continued since service.  

2. A January 1982 rating decision denied the Veteran's claim of entitlement to service connection for a skin condition, to include acne vulgaris.  The Veteran was notified of this decision and did not file a timely appeal.  

3. Evidence added to the record since the final denial relates to an unestablished fact, is not cumulative or redundant of the evidence of record previously considered at the time of the decision, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a skin condition.  


CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).

2. The January 1982 rating decision that denied the Veteran's claim of entitlement to service connection for a skin condition, to include acne vulgaris, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

3. New and material evidence has been received to reopen the claim of entitlement to service connection for a skin condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim for Tinnitus 

In this decision, the Board grants service connection for tinnitus.  As this represents a complete grant of the service connection for tinnitus claim, no discussion of VA's duties to notify and assist is necessary. 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran contends that his currently diagnosed tinnitus is related to his military service as it started in service due to noise exposure and has continued since service.  See April 2014 Hearing Transcript.  While in the military, the Veteran served as light weapons infantry.  See Veteran's Service Personnel File. 

The Veteran was afforded a VA examination in May 2009.  The Veteran reported that his tinnitus had a gradual onset while in the military.  The VA examiner opined that he could not resolve the issue without resorting to mere speculation as there were no complaints of tinnitus in the Veteran's service medical records.

When a condition capable of lay observation may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature."  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  

Here, the Board finds the Veteran competent to report complaints of ringing in his ears in service and since service.  The Board further finds these statements to be credible.  In an October 2003 VA treatment record, the Veteran reported tinnitus in both ears which had been present for a "long time."  In addition to reporting to the May 2009 VA examiner that his tinnitus began in service, he informed a private audiologist in September 2009 that he had tinnitus in both ears and that he served in Vietnam.    

As such, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus was incurred in service.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  


New and Material Evidence Regarding Service Connection for Skin Condition

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered if new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Veteran filed a claim for service connection for a skin condition in September 1981 and was denied service connection in December 1981 on the basis that the evidence of record did not establish a relationship between the Veteran's skin condition and service.  The RO considered the Veteran's service treatment records, available post-service treatment records, and a November 1981 VA examination report.  The Veteran was advised of the decision in January 1982 and did not submit a timely notice of disagreement.  Accordingly, the rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.201, 20.1103 (2013).      

In April 2008, the Veteran submitted a claim for service connection for skin fungus, to include jungle rot.  As noted above, the Board has expanded the issue 
to service connection for a skin condition.  During the April 2014 Board hearing, the Veteran testified that he had a current diagnosis of acne and cysts.  He further testified that his condition started in service and that he treated his skin condition by himself without medical treatment while in service.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining if new and material evidence has been submitted, the evidence is generally presumed to be credible).  This evidence is new as it was not of record at the time of the last final denial.  Also, the newly-received evidence is material as it relates to the unestablished fact of a relationship to service. Accordingly, the claim of entitlement to service connection for a skin condition is reopened.  38 C.F.R. § 3.156(a) (2013).  See Shade, 24 Vet. App. at 117.


ORDER

Service connection for tinnitus is granted. 

New and material evidence has been received to reopen the claim of entitlement to service connection for a skin condition, and to this extent only, the appeal is granted.  


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims for service connection for a skin condition and bilateral hearing loss, as well as entitlement to an increased initial rating for PTSD.  

The Board notes that the September 2010 statement of the case cites to VA treatment records dated through August 2010.  However, such records are not associated with the claims file and the claims must be remanded to associate outstanding pertinent records of VA treatment dated since April 2008.  Additionally, the Veteran testified during the April 2014 Board hearing that he received treatment at the Gainesville VA for a skin condition in approximately 1974.  The November 1981 VA examination report also noted treatment for a skin condition at the Gainesville VA.  As such, upon remand, the RO shall attempt to associate records of VA treatment from the Gainesville VA from approximately 1974 to 1982.    

The Board additionally notes that the Veteran testified that he has a current diagnosis of acne and cysts of the back and face.  A March 2004 VA treatment record noted an assessment of acne.  As the Veteran served in the Republic of Vietnam from May 1970 to March 1971 and contends that he had acne in Vietnam, a VA examination is required to determine the nature, onset, and etiology of any skin condition found to be present.  

Additionally, the Board notes that the Veteran was afforded a VA examination     for his bilateral hearing loss in May 2009.  The examiner stated that he could not provide an opinion without resorting to mere speculation since the Veteran was not afforded an audiogram test upon separation from service.  An examiner's report that he or she cannot provide an opinion is inadequate unless the examiner provides a thorough rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Moreover, hearing loss need not be shown in service for service connection to be established.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Accordingly, an additional examination and opinion is needed.        

In October 2009, the Veteran stated that his current PTSD symptomology had increased in severity and during the April 2014 Board hearing, the Veteran additionally testified as to the severity of his PTSD symptoms.  As the Veteran's last VA examination was conducted in June 2009, more than five years ago, the Board finds that a current examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for hearing loss, skin condition, and PTSD.  After securing the necessary release, the AOJ should request any relevant records identified by the Veteran.  Additionally, pertinent records of VA treatment from the Orlando and Leesburg VA medical facilities dated since April 2008 should be associated with the file.  The AOJ shall also attempt to obtain treatment records from the Gainesville VA medical center dated from 1974 to at least 1982 regarding the Veteran's skin condition.  If requested records cannot be obtained, the record should be annotated to reflect such and the Veteran notified of such. 

2.  After associating any pertinent records with the claims file, schedule the Veteran for a VA mental disorders examination to determine the current severity of his service-connected PTSD.  The claims file must be made available to and be reviewed by the examiner.  The examiner should report all pertinent findings and comment on the impact of the Veteran's PTSD on  social and occupational functioning. 

3.  Schedule the Veteran for a VA skin examination to address the nature of any skin condition found to be present and to obtain an opinion as to whether such disorder is related to service.  The claims file should be made available to and reviewed by the examiner.  All appropriate testing should be undertaken in connection with the examination.   

Based on examination of the Veteran and review of the claims file, the examiner should provide the diagnosis for any skin conditions found.  The examiner should also opine as to whether it is at least as likely as (50 percent probability or greater) that any identified skin conditions arose in service or are etiologically related to the Veteran's active service, to include herbicide exposure in Vietnam.  

A rationale for all opinions expressed should be set forth in the examination report. 

4.  Schedule the Veteran for a VA audiology examination to determine the current nature of the Veteran's bilateral hearing loss and to obtain an opinion as to whether such is possibility related to service.  The claims file must be made available to and reviewed by the examiner.  All appropriate tests should be conducted.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss arose in service or is otherwise related to service to include noise exposure therein.  In rendering the opinion, the examiner should explain why current hearing loss is/is not merely a delayed reaction to in-service noise exposure. 

5.  After the above has been completed to the extent possible, the claims should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


